Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 13, 2021. 

Amendments
           Applicant's response and amendments, filed July 3, 2018, is acknowledged. Applicant has cancelled Claims 13-17, 20, and 25, amended Claims 1-12, 18-19, and 21-24, and added new claims, Claim 26.
	Claims 1-12, 18-19, 21-24, and 26 are pending.

Election/Restrictions
Applicant has elected the following species, wherein:
 i) the alternative chemotherapeutic agent combination is pemetrexed and Cisplatin, as recited in Claim 2; 
	ii) the alternative chemotherapeutic agent combination molar ratio is the molar ratio between Pemetrexed and Cisplatin is from 10:0.75 to 10:3, as recited in Claim 3; 
	iii) the alternative virus dosage is from 5 x 10^10 to 5 x 10^11 virus particles, as recited in Claim 7; 
iv) the alternative virus/chemotherapeutic agent(s) administration regimen is the virus is administered by direct injection into tumor, and the two chemotherapeutic agents are administered intravenously, as recited in Claim 10; and 
	v) the alternative additional method step comprises administration of Cyclophosphamide before the step of administering ONCOS-102 adenovirus and two chemotherapeutic agents to the patient, as recited in Claim 21. 


	Claims 1-3, 7, 9-10, 21, and 26 are under consideration. 

	Election of Applicant’s invention(s) was made with traverse.

Response to Arguments
Applicant argues that Hemminki et al (WO 10/072900) does not disclose administration of ONCOS-102 in combination with two chemotherapeutic agents.
Applicant’s argument(s) has been fully considered, but is not persuasive. Hemminki et al disclosed [0089] that the virus may be used in combination with “chemotherapeutic agents” (plural, syn. [at least] “two chemotherapeutic agents”), as presently recited.

Applicant argues that the treatment procedure of Hemminki et al is heavily based on a low dose concurrent administration of cyclophosphamide.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claim does not recite a minimal dose of cyclophosphamide.
	 
Priority
This application is a 371 of PCT/FI2017/050010 filed on January 11, 2017.  
A certified copy of the foreign patent application FINLAND 20165026 filed on January 15, 2016 is provided with the instant application.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on July 3, 2018 that has been considered. 
The information disclosure statement filed July 3, 2018 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citations have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Objections
1. 	The prior objection to Claim 25 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

2. 	The prior objection to Claims 7-8 and 20 is withdrawn in light of Applicant’s amendment to the claims to recite “virus particles (VP)”, which the Examiner finds persuasive. 
 
3. 	The prior objection to Claims 2-6 and 15 is withdrawn in light of Applicant’s argument that pemetrexed is a generic name for the drug, not a Trademark, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claims 1-3, 7, 9-10, 21, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method for treating malignant mesothelioma in a patient comprising a step of administering to said patient ONCOS-102 adenovirus and two chemotherapeutic agents. However, the claim is considered indefinite because it fails to recite a positive process step that actually achieves the goal stated in the preamble. In order for the claimed method to be definite in terms of the metes and bounds of the invention, the claim must recite a method step that provides for the results of the method as claimed.
The positively recited action-taking step(s) would appear to not be sufficient to achieve the requirement of the preamble. For example, dependent Claim 9 recites that the chemotherapeutic agents and the virus are administered in effective amounts, denoting that the agents administered in the independent claim are not administered in ‘effective amounts’, and thus not sufficient to achieve the goal recited in the preamble of treating malignant mesothelioma in a patient in need thereof.
While Claim 9 recites “administered in effective amounts”, such is considered indefinite because the claim fails to recite the result achieved from which “effective amounts” is to be determined. Such is considered an arbitrary and subjective determination. The specification discloses the “effective amount” is “capable of performing the intended result” (pg 13, line 10; intention itself being an arbitrary and subjective determination), e.g. the therapeutic result may be “ameliorate, stabilize, reverse, slow and/or delay progression of malignant mesothelioma, or to cure malignant mesothelioma” (pg 13, lines 14-15).

Neither the independent Claim 1, nor dependent Claim 9, recite the therapeutic result that is to be achieved from which “effective amount” is to be determined.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim. 
Appropriate correction is required.

5. 	Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites a method for treating malignant mesothelioma in a patient comprising a step of administering to said patient ONCOS-102 adenovirus and two chemotherapeutic agents.
Claim 9 recites wherein the chemotherapeutic agents and the virus are administered in effective amounts.
Either the ONCOS-102 adenovirus and two chemotherapeutic agents administered in the independent claim are inherently and necessarily “administered in effective amounts” so as to treat the malignant mesothelioma, or they are not. 
To the extent that the ONCOS-102 adenovirus and two chemotherapeutic agents administered in the independent claim are necessarily “administered in effective amounts” so as to treat the malignant mesothelioma, then the instant claim fails to further limit the independent claim.
The specification discloses the “effective amount” is capable of achieving results such as “ameliorate, stabilize, reverse, slow and/or delay progression of malignant mesothelioma, or to cure malignant mesothelioma” (pg 13, lines 14-15), each of which would appear to be therapeutic in the treatment of malignant mesothelioma, per the independent claim. 

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

6. 	Claims 1-3, 7, 9-10, and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hemminki et al (WO 10/072900; of record) in view of Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003), Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006), and McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015).
Determining the scope and contents of the prior art.
With respect to Claim 1, Hemminki et al is considered relevant prior art for having disclosed a method for treating malignant mesothelioma ([0079], Table 7, [0134] “patient suffering from…mesothelioma before and after Ad5-D24-GM-CSF treatment”) in a patient, the method comprising the step of administering to said patient ONCOS-102 adenovirus. 
As disclosed/admitted in the instant specification (pg 3, line 1), ONCOS-102 adenovirus was previously disclosed in WO 10/072900.
Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed [0091], as the combination of the adenoviral therapy with other therapies may be more effective than either alone [0089], whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Table 7).

Hemminki et al do not disclose a working example of combining administration of cisplatin and pemetrexed with administration of the oncolytic viral vector to treat malignant mesothelioma. 
However, prior to the effective filing date of the instantly claimed invention, Vogelzang et al is considered relevant prior art for having taught a method of treating malignant mesothelioma in a patient in need thereof, the method comprising the step of administering two chemotherapeutic agents, to wit, pemetrexed and cisplatin (Title), whereby treatment with pemetrexed plus cisplatin resulted in superior survival time and response rates as compared to cisplatin alone (Abstract, col. 2).

McKenzie et al is considered relevant prior art for having taught that pemetrexed synergizes with oncolytic virus in the treatment of cancer cells (Figure 3).

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cancer biology and virology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine the administration of ONCOS-102 adenovirus with the administration of pemetrexed and cisplatin in a method of treating malignant mesothelioma with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
An artisan would be motivated to combine the administration of ONCOS-102 adenovirus with the administration of pemetrexed and cisplatin in a method of treating malignant mesothelioma because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) the ONCOS-102 adenovirus may be used to treat malignant mesothelioma in combination with one or more chemotherapeutic agents, e.g. cisplatin and pemetrexed, as the combination of the adenoviral therapy with other therapies is more effective than either alone, whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Hemminiki et al); 
ii) methods of treating malignant mesothelioma in a patient in need thereof comprising the step of administering two chemotherapeutic agents, to wit, pemetrexed and cisplatin, was previously recognized to achieve superior survival time and response rates as compared to cisplatin alone (Vogelzang et al); 

iv) pemetrexed synergizes with oncolytic virus in the treatment of cancer cells (McKenzie et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. Cisplatin and pemetrexed [0091].
Vogelzang et al taught the step of administering two chemotherapeutic agents, to wit, pemetrexed in combination with cisplatin (Title, Abstract).

With respect to Claim 9, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083], which is considered to be an effective amount.
Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. Cisplatin and pemetrexed [0091], as the combination of the adenoviral therapy with other therapies may be more effective than either alone [0089], whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Table 7).
Thus, it is considered that those of ordinary skill in the art would understand Hemminki et al to disclose that the chemotherapeutic agents and the virus are administered in effective amounts.

Adusumilli et al taught administration of effective amounts of both cisplatin and an oncolytic virus in a method of treating malignant mesothelioma cells. 
 McKenzie et al taught administration of effective amounts of both pemetrexed and an oncolytic virus in a method of treating malignant cancer cells. 

With respect to Claim 7, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083].

With respect to Claim 3, Vogelzang et al taught a molar ratio of pemetrexed:cisplatin to be 500:75 (Abstract, col. 1), which is equivalent to 10:1.5, or 6.6x, and thus falls within the instantly recited range (10:0.75 to 10:3; syn 10x to 3.3x).

With respect to Claim 10, Hemminki et al disclosed wherein the virus is administered by direct injection into tumor ([0086], intratumoral injection). 
Vogelzang et al taught that the chemotherapeutic agents were administered intravenously (Abstract, col. 1).

With respect to Claim 26, Hemminki et al disclosed wherein the patient is a human ([0085], Example 6).
Vogelzang et al taught wherein the patient is a human, per art-recognized use of “patients” in clinical trials.
Adusumilli et al taught the use of human mesothelioma cells being treated with the cisplatin/oncolytic virus combination therapy (Abstract), and supports translation into clinical investigation of such combined therapy for malignant mesothelioma, as it increases efficacy while minimizing toxicity (pg 52, col. 2, conclusory paragraphs). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 21 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hemminki et al (WO 10/072900; of record) in view of Vogelzang et al (J. Clin. Oncol. 21(14): 2636-2644, 2003), Adusumilli et al (Cancer Biol. & Therapy 5(1): 48-53, 2006), and McKenzie et al (Neuro-Oncology 17(8): 1086-1094, 2015; available online January 20, 2015), as applied to Claims 1-3, 7, 9-10, and 26 above, and in further view of Ranki et al (OncoImmunology 3(10: e958937; 4 pages, October 29, 2014; Applicant’s own work; of record in IDS), Li et al (Cancer Res. 67(16): 7850-7855, 2007; hereafter Li-1), and Li et al (Human Gene Therapy 23: 295-301, 2012; hereafter Li-2).
Determining the scope and contents of the prior art.
With respect to Claim 21, Hemminki et al disclosed the method may further comprise the use of cyclophosphamide (Table 7, “concurrent…cyclophosphamide”), whereby “concurrent” comprises administration before, after, or simultaneously with the administration of the ONCOS-102 [0090]. Hemminki et al disclosed the cyclophosphamide is used to inhibit the generation of anti-viral antibodies that normally result from infection [0094], as well as enhance viral replication and the effects of GM-CSF induced stimulation of NK and cytotoxic T cells for enhanced immune response against the tumor [0096].

Hemminki et al do not disclose ipsis verbis a working example wherein the method further comprises administration of cyclophosphamide before the step of administering ONCOS-102 adenovirus and/or two chemotherapeutic agents to the patient.
However, prior to the effective filing date of the instantly claimed invention, Ranki et al is considered relevant prior art for having taught a method of treating malignant mesothelioma in a human patient, the method comprising the step of administering ONCOS-12 adenovirus to the subject (Days 1, 4, 8, and 15) and the step of administering cyclophosphamide daily (pg 2, right column). Those of ordinary skill in the art would immediately recognize that the cyclophosphamide is necessarily administered before the at least Day 4, 8, and 15 adenoviral vector administrations. 

Ranki et al do not teach ipsis verbis that the cyclophosphamide was administered before the first adenoviral administration on Day 1. However, prior to the effective filing date of the 

Li-2 is considered relevant prior art for having taught a method of treating cancer in a subject, the method comprising the step of administering cyclophosphamide to the subject before the step of administering the oncolytic virus and a radiotherapuetic agent (I-131) (pg 297, col. 1, In vivo studies), whereby the use of cyclophosphamide enhances the radiovirotherapy (pg 296, col. 2, “cyclophosphamide…was administered to enhance the radiovirotherapy”; Figure 5B).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Hemminki et al disclosed the method may further comprise the use of cyclophosphamide (Table 7, “concurrent…cyclophosphamide”), whereby “concurrent” comprises administration before, after, or simultaneously with (3 finite, known, predictable options, each with a reasonable expectation of success) the administration of the ONCOS-102 [0090]. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Hemminki et al to further comprise the step of administering cyclophosphamide before the step(s) of administering the oncolytic adenovirus and the chemotherapeutic agent(s) with a reasonable expectation of success, the artisan being motivated to do because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) a method of treating malignant mesothelioma in a human patient comprising the step of administering ONCOS-12 adenovirus to the subject (Days 1, 4, 8, and 15) and the step of administering cyclophosphamide daily (pg 2, right column), wherein the cyclophosphamide necessarily administered before the at least Day 4, 8, and 15 adenoviral vector administrations was successfully reduced to practice (Ranki et al); 
ii) a method of treating cancer in a subject comprising the step of administering cyclophosphamide to the subject before the step of administering an oncolytic virus to the subject, whereby such “produces a synergistic antitumor effect and enhances tumor-specific immune responses”, was successfully reduced to practice (Li-1); and 
iii) a method of treating cancer in a subject comprising the step of administering cyclophosphamide to the subject before the step of administering the oncolytic virus and a radiotherapuetic agent, whereby the use of cyclophosphamide enhances the radiovirotherapy. was successfully reduced to practice (Li-2).
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 2, Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. Cisplatin and pemetrexed [0091].
Vogelzang et al taught the step of administering two chemotherapeutic agents, to wit, pemetrexed in combination with cisplatin (Title, Abstract).

With respect to Claim 9, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083], which is considered to be an effective amount.
Ranki et al taught wherein the amount of the virus is about 3 x 10^11 virus particles (pg 2, right column), which is considered to be an effective amount.

Hemminki et al disclosed the viral vector may be used in combination with one or more chemotherapeutic agents, e.g. Cisplatin and pemetrexed [0091], as the combination of the adenoviral therapy with other therapies may be more effective than either alone [0089], whereby it was recognized that prior traditional cancer chemotherapies comprise the combination of a first chemotherapeutic agent with a second chemotherapeutic agent (Table 7).
Thus, it is considered that those of ordinary skill in the art would understand Hemminki et al to disclose that the chemotherapeutic agents and the virus are administered in effective amounts.
Vogelzang et al taught administration of effective amounts of both pemetrexed and cisplatin in a method of treating malignant mesothelioma in a patient in need thereof.

 McKenzie et al taught administration of effective amounts of both pemetrexed and an oncolytic virus in a method of treating malignant cancer cells. 

With respect to Claim 7, Hemminki et al disclosed wherein the amount of the virus is from 5 x 10^10 to 5 x 10^11 virus particles [0083].
Ranki et al taught wherein the amount of the virus is about 3 x 10^11 virus particles (pg 2, right column).

With respect to Claim 3, Vogelzang et al taught a molar ratio of pemetrexed:cisplatin to be 500:75 (Abstract, col. 1), which is equivalent to 10:1.5, or 6.6x, and thus falls within the instantly recited range (10:0.75 to 10:3; syn 10x to 3.3x).

With respect to Claim 10, Hemminki et al disclosed wherein the virus is administered by direct injection into tumor ([0086], intratumoral injection). 
Vogelzang et al taught that the chemotherapeutic agents were administered intravenously (Abstract, col. 1).
Ranki et al taught wherein the virus is administered by direct injection into tumor (pg 2, right column, intratumoral injection). 
Li-1 et al taught wherein the virus is administered by direct injection into tumor (pg 7851, col. 1, intratumoral injection). 
Li-2 et al taught wherein the virus is administered by direct injection into tumor (pg 297, col. 1, treated intratumorally). 

With respect to Claim 26, Hemminki et al disclosed wherein the patient is a human ([0085], Example 6).
Vogelzang et al taught wherein the patient is a human, per art-recognized use of “patients” in clinical trials.
Adusumilli et al taught the use of human mesothelioma cells being treated with the cisplatin/oncolytic virus combination therapy (Abstract), and supports translation into clinical 
Ranki et al taught wherein the patient is a human (pg 2, right column).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
8. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL

Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633